Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00267-CR

                                    John Marshall LEE,
                                         Appellant


                                             v.

                                   The STATE of Texas,
                                         Appellee

             From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 00-0495-CR
                       Honorable Gus J. Strauss, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 15, 2020.


                                              _____________________________
                                              Rebeca C. Martinez, Justice